Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 9, 11, 13 (previously labeled 12), and 14 (previously labeled 13) objected to because of the following informalities:  
Claim 1 recites the limitation “wherein said master cylinder body defining a cylindrical master cylinder a piston” but should read for purposes of proper grammar – wherein said master cylinder body defines a cylindrical master cylinder and a piston--. 
Claim 1 also recites the limitation “said mounting bracket parallel to” but should read for purposes of proper grammar —said mounting bracket is parallel to--.
Claim 9 recites the limitation “when said clamp is securing said rail” but should read for purposes of proper grammar – when said clamp is secured to said rail--. Examiner notes that Applicants logic is incorrect on this claim language as the clamp secured to the rail, but in its current recitation is the opposite the rail is being secured to the clamp. 
Claim 11 recites the limitation “mounting on a handlebar by a handlebar clamp” but should read for purposes of consistency – mounting on the handlebar by a handlebar clamp--. Examiner notes that Applicant has already recited in claim 1 that the mounting bracket mounts on a handlebar.
Claims 12 -14 are objected to because Applicant has improperly numbered claims 12-14. Applicant has misnumbered the claim set by having duplicate claim 12s. Therefore, the misnumbered claim 12 (the second claim 12) has been renumbered as claim 13. The previously numbered claims 13 and 14 have also been renumbered to correct this error to 14 and 14, respectively. 
Newly renumbered claim 13 recites the limitation “wherein said master cylinder body comprising a bore” but should read for purposes of proper grammar – wherein said master cylinder body comprises as bore --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said bore" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes there has been no previous mention of a bore prior to this limitation. 
Claims 2-12 are rejected based off their dependency of rejected independent claim 1. 
Claim 3 recites the limitation “said track” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner notes there has been no previous mention of a track prior to this limitation. 
Claim 6 recites the limitation “said track” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes there has been no previous mention of a track prior to this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 (newly renumbered from duplicate claim 12) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nago, U.S. Patent 2013/0277162 (hereinafter “Nago”). 
In Reference to Claim 13: 
Nago discloses a master cylinder (16)  for a hydraulic system said master cylinder comprising: a master cylinder assembly comprising a master cylinder body (56), wherein said maser cylinder body comprises a bore (60), wherein said bore comprises a piston (58) configured to slide in said bore; a lever (18 or 118) configured to cause said piston (58) to slide with said bore away from said lever (18 or 118) as said lever (18 or 118) is advanced toward the master cylinder body (16) ( See, Figure 12) , a reservoir (54 or 154) defined by said master cylinder body (56 or 156) wherein said reservoir (54 or 154) is positioned at a tilted angle relative to an upper surface of said master cylinder body. See, Figure 7, 8, and 12 which shows that the reservoir is tilted in a different orientation from the axis of the master cylinder body. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2, 4-6, and 7-12 would be allowed based off their dependency of independent claim 1. 
Claims 3 and 6 would be allowed based off their dependency of independent claim 1 and amendments to overcome their independent rejections under 35 U.S.C. 112(b).
	Newly renumbered Claim 14 and 15 is allowable over the prior art. The prior art fails to disclose “wherein removal of said outlet nut allows for said spring to extend and provides access to said bore and said piston.” None of the prior art has the ability to access the piston and spring via the removal of the nut, instead only being utilized purely for the hydraulic line between the master cylinder and the brake or clutch. 
	Claim 15 is allowed based off its dependency of allowable independent claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent Publication 2016/0257372 discloses all the limitations set forth in newly renumbered claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745